IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH, EX REL. GILES W.                : No. 153 MM 2020
WITHERSPOON, PRO-SE RELATOR,                  :
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
GEORGE A. MILLER, SUPERINTENDENT              :
S.C.I. WAYMART,                               :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 3rd day of December, 2020, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.